Case 1:19-cv-04625-WFK-RER Document 14 Filed 08/14/19 Page 1 of 1 PageID #: 1236



                                     UNITED STATES
                         SECURITIES AND EXCHANGE COMMISSION
  Y




                               NEW YORK REGIONAL OFFICE                            Jorge G. Tenreiro
                                              BROOKFIELD PLACE                     WRITER’S DIRECT DIAL
                                         200 VESEY STREET, ROOM 400                TELEPHONE: (212) 336-9145
                                           NEW YORK, NY 10281-1022                 TenreiroJ@sec.gov




                                                                 August 14, 2019


  Via ECF

  Hon. William F. Kuntz, II
  United States District Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

         Re:    SEC v. Middleton et al., No. 19 Civ. 4625 (WFK-RER)

  Dear Judge Kuntz:

          We represent the Plaintiff, Securities and Exchange Commission, in this action. Earlier
  today, Defendants in the above-captioned action, through counsel, proposed Josias Dewey of
  Holland & Knight to act as the Independent Intermediary pursuant to paragraph V of the
  Temporary Restraining Order Freezing Assets, entered by Judge Hall on August 12, 2019 (the
  “Order”). The proposed Independent Intermediary is not unacceptable to the staff of the
  Commission. The parties will work together with the Independent Intermediary to effect the
  directives in paragraph V of the Order and to keep the Court informed of such developments, as
  per the terms of the Order.

                                                         Respectfully submitted,


                                                         ________________________
                                                         Jorge G. Tenreiro


  cc (via ECF): Counsel for Defendants
